Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of CHINA 201810150307.8 filed February 13, 2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/18/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Specification Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1 and 11 recites “a long term evolution (LTE) standard" in lines 4-5 and “a new radio {NR} standard;” in lines 5-6  . It is recommended to provide the respective “a long term evolution (LTE) standard" and “a new radio {NR} standard”, included in an IDS as NPLs. Examiner needs the respective standards to document the respective dates, to ensure it confirms with applicant priority date.  

Examiner Note:
Claim 1 comprises two groups comprising each a plurality of alternative features which are abbreviated as follows in the present search opinion:
LTE-D1: the first interface is a communications interface for direct communication between the first terminal device and the second terminal device in a long term evolution, LTE, standard.
NR-D1: the first interface is a communications interface for direct communication between the first terminal device and the second terminal device in a new radio NR standard.
LTE-N2: the second interface is a communications interface for communication between the first terminal device and an LTE network device.
NR-N2: the second interface is a communications interface for communication between the first terminal device and an NR network device.
LTE-D2: the second interface is the communications interface for direct communication between the first terminal device and the second terminal device in the LTE standard.
NR-D2: the second interface is the communications interface for direct communication between the first terminal device and the second terminal device in the NR standard.
LTE-R2: the second interface is a communications interface for direct communication between the first terminal device and a relay terminal device in the LTE standard.
NR-R2: the second interface is a communications interface for direct communication between the first terminal device and the relay terminal device in the NR standard.


The special technical feature of invention 1 (claims 1-15 limited to the following combinations: LTE-D1+LTE-N2, LTE-D1+LTE-D2, LTE-D1+LTE­ R2, NR-D1+NR-N2, NR-D1+NR-D2, NR-D1+NR-R2)), which makes a technical contribution over the common matter, is transmitting packets over two communications interfaces connected to different devices, hence solving the technical problem of ensuring the continuity of the communications between the first and second devices when the first device moves outside of the coverage of one of the second device, the network device or the relay device.


The potential special technical feature of invention 2 (claims 1-15 limited to the following combinations: LTE-D1+NR-N2, LTE-D1+NR-D2, LTE-D1+NR-R2, NR-D1+LTE-N2, NR-D1+LTE-D2, NR-D1+LTE-R2), which makes a technical contribution over the common matter, is transmitting packets over two communications interfaces using different standards, hence solving the technical problem of rendering communications between the first and second devices resilient to problems affecting the resources (e.g. frequencies) used by one of the LTE and the NR standards.

Appropriate correction is required.

Notice re prior art available under both pre-AIA  and AIA 



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being obvious by Yun et al. (US Pub. No.: 2017/0048905).


As per claim 1, Yun disclose  A communication method (see Fig.1, Fig.6, para. 0112, first UE), comprising: 
transmitting, by a first terminal device, a first data packet to a second terminal device through a first interface, wherein the first interface is a communications interface for direct communication (see para. 0106, a communication method (or, vehicle communication method)"; also paragraph 112, sentence 1: "the first UE may transmit data to the second UE through PSSCH (S630)"; and paragraph 60, sentence 2: "In the 020 communications and the vehicle communications, a data channel used for transmitting and receiving data may be referred to as a physical side/ink shared channel (PSSCH)'')  between the first terminal device (see paragraph 112, "the first UE) and the second terminal device (see para. 0112, the second UE) in a long term evolution (LTE) standard (see para. 0055, each of the plurality  of  
transmitting, by the first terminal device, a second data packet to the second terminal device through a second interface, wherein the second interface is 
Yun also disclose the usage of New Radio (NR) instead of LTE for both the first and second communications interfaces.

As per claim 11, claim 11 is rejected the same way as claim 1 above. Yun also disclose A communication apparatus (see Fig.2, Fig.5, a first UE, see para. 0054, each of the plurality of UEs 130-1, 130-2, 130-3, 130-4, 130-5, and 130-6 may be a vehicle or a communication node include in the vehicle), applied to a first terminal device (see Fig.6, First UE), comprising: at least one processor (Fig.2, Processor 210), and a memory (see Fig.2, Memory 220).

 Claim 1 comprises two groups comprising each several alternatives separated by the expression "or". The number of possibilities resulting from the combination of said alternatives while taking into account all possible dependencies is large to such an extent that the claim is not clear and not concise and a skilled person cannot clearly establish the subject-matter for which protection is sought.

Second Rejection:

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being obvious by Lindoff et al. (US Pub. No.: 2017/0164263).
As per claim 1, Lindoff disclose A communication method, implemented by a first terminal device  (see Fig.2, paragraph 101: "the first node 10a''), comprising:
Transmitting by a first terminal,  a first data  packet  (paragraph  68, sentence  1:  "creating  S5  at  least two sub packets  P"';  therefore,  the first  one  of the at  least two  sub packets  P'  may  be  considered as a first packet) to a second terminal device (paragraph 69, sentence 1: "sending  S7  the  sub  packets   to  [...}  each  receiving  node  being  part  of  a  respective transmission path between the first node 10a and the second node 10b"; therefore,  said second node  10b  may  be  considered  as the second  terminal  device)  through  a first interface (paragraph 63, sentence  12: "the radio circuitry  11 according to some aspects comprises any  number  of  transceiving,  receiving,  and/or  transmitting  units  or  circuitry"; therefore,   said  radio  circuitry   may   comprise   a   first  interface),   wherein  the first interface is a communications interface  for direct  communication  (paragraph 101: "The wireless  network is[...} a Device to Device network, 020'') between the first terminal device and the second terminal device (paragraph 69, sentence 2: "The communication interface 11 is configured to send the sub packets to a [...}receiving  node 10b";  also paragraph 69, sentence 5:  "The receiving nodes  for the sub packets are either an intermediate  node  or  the second  node";  also  paragraph 92,  sentence  5:  "Receiving nodes  are  typically  an  adjacent  second  node  10b"; therefore,  said  receiving  node  10b may be considered as the second terminal device directly receiving the packet) in a long term evolution,  
	transmitting by the first terminal,  a  second  data  packet  (paragraph  68,  sentence  1:  "creating  S5  at least two sub packets  P"'; therefore,  the second  one of  the at least two sub packets  P' may be considered  as a second packet)  to the second terminal device  (paragraph 69,  sentence  1:  "sending  S7 the  sub packets  to  the  respective  receiving  nodes  10b-d, each  receiving  node being part of a respective transmission  path between the first  node 10a and the second node 10b"; and paragraph 72, sentence  1: "the data packet  A+B is split  into  two  fragments,   or   sub  packets,   A,  B   that  are   transmitted   over   different transmission  paths'')  through  a second  interface  (paragraph 63,  sentence  12:  "the radio  circuitry  11  according  to  some  aspects  comprises  any  number  of  transceiving, receiving,  and/or   transmitting   units  or   circuitry";   therefore,  said  radio  circuitry may comprise  a  second  interface),  wherein  the  second interface  is any  one  of  the following   interfaces:   a   communications   interface    for   communication between the first terminal device  and an LTE network device  (paragraph 59,sentence  1: "intermediate  nodes acting as  relays between source and destination";  and paragraph  101: "the first node 10a is for  example a wireless  device [...} using [...} LTE"; therefore,  each  of  said  intermediate  devices  may  be  considered  as  a  LTE  network device),  the communications  interface  for  direct  communication  between the  first  terminal  device  and  the  second  terminal  device  (paragraph   69, sentence 2:  "The communication  interface  11  is configured to send the sub packets  to a [...} receiving node 10b"; also paragraph 69, sentence 5: "The receiving nodes for the sub packets  are either  an  intermediate   node  or  the  second  node";  also  paragraph  92, sentence  5: "Receiving  nodes  are  typically  an  adjacent  second  node  10b";  therefore, node 10a may  send more  than one  packet to  node 10b  through the  same interface)  in the LTE standard (paragraph  101: "the first node 10a is for example a wireless  device [...} using  [...}  LTE''),  a  communications  interface  for  direct  communication between  the first terminal device  and a relay terminal device  (paragraph  59, sentence  1:  "intermediate  nodes  acting  as  relays  between  source  and  destination'')  in the LTE standard (paragraph 101: "the first node 10a is for example a wireless  device [...}using[...} LTE''). Lindoff also disclose, where  New Radio (NR) is used instead of LTE for both 

As per claim 11, claim 11 is rejected the same way as claim 1 above. Lindoff  also disclose A communication apparatus (see Fig.2, paragraph 101: "the first node 10a''), applied to a first terminal device (see Fig.2, paragraph 101: "the first node 10a''), comprising: at least one processor (Fig.2, processing circuitry 12), and a memory (see Fig.2, Memory 13).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US Pub. No.: 2017/0048905), and further in view of Lindoff et al. (US Pub. No.: 2017/0164263).

As per claim 2, Yun disclose the method of claim 1.

Yum however does not explicitly disclose wherein the first data packet and the second data packet are a same data packet in one data flow.

Lindoff however disclose wherein a first data packet and a second data packet are a same data packet in one data flow (see paragraph 87, "the sub packets P' are copies of the data packet P. Accordingly, the sub packets may be copies of the first data packet for redundancy in the transmission'').



As per claim 3, Yun disclose the method of claim 1.

Yum however does not explicitly, wherein the first data packet and the second data packet are different data packets in one data flow. 

Lindoff however disclose wherein the first data packet and the second data packet are different data packets in one data flow (see paragraph 87, " "for  even  more  efficiency  in  the transmission  the
sub packets are at least partly comprising different parts of the data packet"; also paragraph 94, 
sentence 6: "the sub packets[...} comprise different parts of  the data packet''). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first data packet and the second data packet are different data packets in one data flow, as taught by Lindoff, in the system of Yun, so as to reduce delay as well as increasing throughput and system capacity in networks, see Lindoff, see paragraphs 15-20.

As per claim 4, Yun disclose the method of claim 1.

Yum however does not explicitly, wherein the first data packet and the second data packet are converged by a same target protocol layer entity in the second terminal device. 

Lindoff however disclose wherein the first data packet and the second data packet are converged by a same target protocol layer entity in the second terminal device (see paragraph 94, "The second node uses the information to recreate the original data packet from the sub packets. The information is, for example, information defining how the original packet is divided into sub packets"; and paragraph 58, sentence 1: "The proposed technology is generally applicable to any wireless routing protocol"; therefore,
said sub packets are implicitly converged  in the same protocol layer of the second node).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first data packet and the second data packet are converged by a same target protocol layer entity in the second terminal device, as taught by Lindoff, in the system of Yun, so as to reduce delay as well as increasing throughput and system capacity in networks, see Lindoff, see paragraphs 15-20.

As per claim 12, claim 12 is rejected the same way as claim 2.
As per claim 13, claim 13 is rejected the same way as claim 3.
As per claim 14, claim 14 is rejected the same way as claim 4.


Claims 5-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US Pub. No.: 2017/0048905), and further in view of Yi et al. (US Pub. No.: 2016/0302077).

As per claim 5, Yun disclose the method of claim 1.

Yum however does not explicitly disclose wherein a first routing layer is configured in the first terminal device, and the first routing layer is located between a packet data convergence protocol (PDCP) layer of the first terminal device and a radio link control (RLC) protocol layer of the first terminal device; and before the transmitting, by the first terminal device, a second data packet to the second terminal device through a second interface, the method further comprises: adding, by the first terminal device, a first 

Yi however disclose wherein a first routing layer is configured in the first terminal device, and the first routing layer is located between a packet data convergence protocol (PDCP) layer of the first terminal device and a radio link control (RLC) protocol layer of the first terminal device; and before the transmitting, by the first terminal device, a second data packet to the second terminal device through a second interface, the method further comprises: adding, by the first terminal device, a first routing header to a second protocol data unit (PDU) at the first routing layer, wherein the second PDU is a PDU of the second data packet at the PDCP layer of the first terminal device, and the first routing header is used to indicate a path for transmitting the second data packet (see para. 0040-0046, 0071-0099, when an WLAN-RLC entity is used, at the eNB, when an LWAAP entity receives an LWAAP SDU from an WLAN-RLC entity, the LWAAP entity generates a LWAAP PDU including the LWAAP SDU and an identifier identifying a radio bearer to which the WLAN-RLC entity belongs, and delivers the corresponding LWAAP PDU to a wireless LAN entity.  At the UE, when an LWAAP entity receives an LWAAP PDU including the identifier identifying a radio bearer to which an WLAN-RLC entity belongs from the wireless LAN layer, the LWAAP entity reassembles the corresponding LWAAP SDU and delivers it to the WLAN-RLC entity. When the LWAAP entity reassembles the corresponding LWAAP SDU, the LWAAP entity identifying the WLAN-RLC entity to which the LWAAP PDU should be delivered based on the identifier in the LWAAP PDU, and generates a LWAAP SDU by without including a LWAAP header from the LWAAP PDU). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a first routing layer is configured in the first terminal device, and the first routing layer is located between a packet data convergence protocol (PDCP) layer of the first terminal device and a radio link control (RLC) protocol layer of the first terminal device; and before the transmitting, by the first terminal device, a second data packet to the second terminal device through a second interface, the method further comprises: adding, by the first terminal device, a 

As per claim 6, the combination of Yun and Yi disclose the method of claim 5.

Yi further disclose wherein a first adaptation layer is configured in the first terminal device, and the first adaptation layer is located between the PDCP layer of the first terminal device and the RLC layer of the first terminal device; and before the transmitting, by a first terminal device, of the first data packet to a second terminal device through a first interface, the method further comprises: adding, by the first terminal device, a first convergence identifier to a first PDU at the first adaptation layer, wherein the first PDU is a PDU of the first data packet at the PDCP layer of the first terminal device, and the first convergence identifier is used to indicate to perform data convergence for the first data packet on the target protocol layer entity (see para. 0040-0046, 0071-0099, an AM RLC entity is used between PDCP entity and WLAN MAC entity, this AM RLC is called as "WLAN-RLC" entity. And to identify PDCP/RLC entity, an L2 identification entity is used between RLC and WLAN MAC. This L2 identification entity is called as "LWAAP (LTE-WLAN Aggregation Adaptation Protocol)" entity and at the UE, when an LWAAP entity receives an LWAAP PDU including the identifier identifying a radio bearer to which a PDCP entity belongs from the wireless LAN entity, the LWAAP entity reassembles the corresponding LWAAP SDU and delivers it to the PDCP entity). 

As per claim 7, Yun disclose the method of claim 1.

Yum however does not explicitly disclose wherein before the transmitting of the first data packet to a second terminal device through a first interface, the method further comprises: receiving, by the first terminal device, first configuration information sent by a network device, wherein the first configuration 

Yi however disclose wherein before the transmitting of the first data packet to a second terminal device through a first interface, the method further comprises: receiving, by the first terminal device, first configuration information sent by a network device, wherein the first configuration information is used to configure the first terminal device to transmit the first data packet through the first interface and transmit the second data packet through the second interface (see para. 0040-0046, 0071-0099, FIG. 3 is a diagram showing a control plane and a user plane of a radio interface protocol between a UE and an E-UTRAN based on a 3GPP radio access network standard. The control plane refers to a path used for transmitting control messages used for managing a call between the UE and the E-UTRAN. The user plane refers to a path used for transmitting data generated in an application layer, e.g., voice data or Internet packet data, and a physical (PHY) layer of a first layer provides an information transfer service to a higher layer using a physical channel. The PHY layer is connected to a medium access control (MAC) layer located on the higher layer via a transport channel. Data is transported between the MAC layer and the PHY layer via the transport channel. Data is transported between a physical layer of a transmitting side and a physical layer of a receiving side via physical channels. The physical channels use time and frequency as radio resources).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein before the transmitting of the first data packet to a second terminal device through a first interface, the method further comprises: receiving, by the first terminal device, first configuration information sent by a network device, wherein the first configuration information is used to configure the first terminal device to transmit the first data packet through the first interface and transmit the second data packet through the second interface, as taught by Yi, in the system of Yun, so as to enable transmitting data by biding radio technologies (e.g., LTE and wireless-LAN) including characteristics different from each other, see Yi, see paragraphs 15-20.

As per claim 8, the combination of Yun and Yi disclose the method of claim 7.

Yi further disclose wherein the first configuration information carries at least one of the following indication information: indication information used to indicate that a radio bearer corresponding to the first interface is the same as a radio bearer corresponding to the second interface; indication information used to indicate that a destination address of the first data packet transmitted through the first interface is the same as a destination address of the second data packet transmitted through the second interface; or indication information used to indicate that a logical channel corresponding to the first interface is the same as a logical channel corresponding to the second interface(see para. 0040-0046, 0071-0099, when an WLAN-RLC entity is used, at the eNB, when an LWAAP entity receives an LWAAP SDU from an WLAN-RLC entity, the LWAAP entity generates a LWAAP PDU including the LWAAP SDU and an identifier identifying a radio bearer to which the WLAN-RLC entity belongs, and delivers the corresponding LWAAP PDU to a wireless LAN entity). 

As per claim 9, Yun disclose the method of claim 1.

Yum however does not explicitly disclose wherein a first convergence layer and a second routing layer are configured in the first terminal device; and before the transmitting, by the first terminal device, of the second data packet to the second terminal device through a second interface, the method further comprises: obtaining, by the first terminal device, a third PDU from the first convergence layer, wherein the third PDU is a PDU of the second data packet at the first convergence layer; adding, by the first terminal device, a second routing header to the third PDU at the second routing layer, wherein the third PDU is a PDU of the second data packet at the first convergence layer, and the second routing header is used to indicate a path for transmitting the second data packet; and transmitting, by the first terminal device to a PDCP layer of the first terminal device, the third PDU that carries the second routing header. 

YI however disclose wherein a first convergence layer and a second routing layer are configured in the first terminal device; and before the transmitting, by the first terminal device, of the second data packet to the second terminal device through a second interface, the method further comprises: obtaining, by the header. Moreover, the WLAN MAC entity cannot look into the MAC SDU as it is ciphered bit-string and an LWAAP entity receives/delivers LWAAP SDUs from/to upper layer (i.e. PDCP) and sends/receives LWAAP PDUs to/from its peer LWAAP entity via WLAN, and the LWAAP entity attaches the identifier of PDCP entity to PDCP PDU (=LWAAP SDU), and detaches the identifier of PDCP entity from a MAC SDU (=LWAAP PDU), at the eNB, when an LWAAP entity receives an LWAAP SDU from a PDCP entity, the LWAAP entity generates a LWAAP PDU including the LWAAP SDU and an identifier identifying a radio bearer to which the PDCP entity belongs, and delivers the corresponding LWAAP PDU to a wireless LAN entity.  At the UE, when an LWAAP entity receives an LWAAP PDU including the identifier identifying a radio bearer to which a PDCP entity belongs from the wireless LAN entity, the LWAAP entity reassembles the corresponding LWAAP SDU and delivers it to the PDCP entity).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a first convergence layer and a second routing layer are configured in the first terminal device; and before the transmitting, by the first terminal device, of the second data packet to the second terminal device through a second interface, the method further comprises: obtaining, by the first terminal device, a third PDU from the first convergence layer, wherein the third PDU is a PDU of the second data packet at the first convergence layer; adding, by the first terminal device, a second routing header to the third PDU at the second routing layer, wherein the third PDU is a PDU of the second data packet at the first convergence layer, and the second routing header is used to indicate a path for transmitting the second data packet; and transmitting, by the first terminal device to a PDCP layer of the first terminal device, the third PDU that carries the second routing 

As per claim 10, the combination of Yun and Yi disclose the method of claim 9.

Yi further disclose wherein a second adaptation layer is configured in the first terminal device; and before the transmitting, by a first terminal device, of the first data packet to a second terminal device through a first interface, the method further comprises: obtaining, by the first terminal device, a fourth PDU from the first convergence layer, wherein the fourth PDU is a PDU of the first data packet at the first convergence layer; adding, by the first terminal device, a third convergence identifier to the fourth PDU at the second adaptation layer, wherein the third convergence identifier is used to indicate a data flow to which the first data packet belongs; and transmitting, by the first terminal device to the PDCP layer of the first terminal device, the fourth PDU that carries the third convergence identifier (see para. 0040-0046, 0071-0099, to support error-free transmission, an AM RLC entity is used between PDCP entity and WLAN MAC entity. This AM RLC is called as "WLAN-RLC" entity. And to identify PDCP/RLC entity, an L2 identification entity is used between RLC and WLAN MAC. This L2 identification entity is called as "LWAAP (LTE-WLAN Aggregation Adaptation Protocol)" entity, and An LWAAP entity receives/delivers LWAAP SDUs from/to upper layer (i.e. PDCP) and sends/receives LWAAP PDUs to/from its peer LWAAP entity via WLAN, and the LWAAP entity attaches the identifier of PDCP entity to PDCP PDU (=LWAAP SDU), and detaches the identifier of PDCP entity from a MAC SDU (=LWAAP PDU), at the eNB, when an LWAAP entity receives an LWAAP SDU from a PDCP entity, the LWAAP entity generates a LWAAP PDU including the LWAAP SDU and an identifier identifying a radio bearer to which the PDCP entity belongs, and delivers the corresponding LWAAP PDU to a wireless LAN entity, at the UE, when an LWAAP entity receives an LWAAP PDU including the identifier identifying a radio bearer to which a PDCP entity belongs from the wireless LAN entity, the LWAAP entity reassembles the corresponding LWAAP SDU and delivers it to the PDCP entity). 

As per claim 15, claim 15 is rejected the same way as claim 5.
As per claim 16, claim 16 is rejected the same way as claim 6.
As per claim 17, claim 17 is rejected the same way as claim 7.
As per claim 18, claim 18 is rejected the same way as claim 8.
As per claim 19, claim 19 is rejected the same way as claim 9.
As per claim 20, claim 20 is rejected the same way as claim 10.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pinheiro (US Pub. No.:2018/0152819) – see para. 0043-0047, “In one aspect, a PDCP header for long PDCP SN (12 bits) packets can contain reserved bits. One of these reserved bits can be used to indicate if the V2X message is to be sent to the ProSe Function or if the V2X message should be immediately broadcast in the cell. When the PDCP in the eNB/RSU receives the V2X message, the eNB reads the header bit. If, for example, the bit is set to 1, the eNB/RSU can place the V2X message in a transmit queue in the PDCP layer.  A PDCP header for short PDCP SN (7 bits) packets does not contain reserved bits. In this case, a new field can be added to represent the V2X message information, and/or the UE can use the long SN header for such transmissions. In another aspect, similar changes, as described form the MAC header and the PDCP header can be made in the RLC header.”
Xie (US Pub. No.:2017/0041100) – see para. 0135-0139, “the data transmitting end performs the FEC packet encoding before adding the PDCP packet header, for example, it may perform the packet encoding after performing the PDCP layer header compression, or perform the packet encoding after performing the encryption. Preferably, it performs the packet encoding after performing the encryption, which does not additionally increase the number of encrypted data packets and reduces the computation complexity;  a header is added after the encoding, herein the header carries the serial number of the packet, or the serial number of the data packet 
Nord (US Pub. No:2019/0254103) – see para. 0055, “the wireless communication network is assumed to be based on the LTE radio technology. However, it is to be understood that other technologies could be utilized as well, such as the NR ( New Radio) technology developed by 3GPP. In accordance with the LTE terminology, the wireless communication device will in the following be referred to as UE, the further wireless communication device will be referred to as relay UE, and the access node will be referred to as eNB. When using the LTE radio technology, the above-mentioned direct connection between the UE and the eNB may be based on the LTE Uu radio interface. The above-mentioned direct connection between the relay UE and the eNB may be based on the LTE Uu-n radio interface The D2D connection is assumed to be based on an LTE PC5 interface, as for example described in 3GPP TS 23.303 V14.0.0 (2016 September). However, also in this case, alternative radio technologies could be used as well, such as Bluetooth, WLAN (Wireless Local Area Network), or a D2D interface specified within the NR technology”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469